EXHIBIT 10.22

Execution Copy

CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF

THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY

FILED WITH THE COMMISSION

PROMISSORY NOTE

UNSECURED AND NON-NEGOTIABLE NOTE

DO NOT DESTROY THIS NOTE: When paid, this Note must be surrendered to Maker for
cancellation.

 

September 2, 2006.    $5,547,552

Provo, Utah

FOR VALUE RECEIVED, the undersigned, AMP RESOURCES, LLC (“Maker”) promises to
pay to the order of RASER TECHNOLOGIES, INC. (“Payee”) the principal sum of FIVE
MILLION FIVE HUNDRED FORTY SEVEN THOUSAND FIVE HUNDRED TWENTY TWO DOLLARS and
00/100 ($5,547,522) (hereinafter referred to as the “Principal Amount”),
together with interest at the rate of TEN percent (10%) per annum, compounded
annually, said principal and interest to be payable upon the terms and
conditions hereinafter set forth.

1. Payment. The principal and accrued interest on this Note is unsecured, and
this Note is non-negotiable by the Maker or the Payee. This Note shall be paid
as follows:

All unpaid principal, together with any then unpaid and accrued interest and
other amounts payable hereunder, shall be due and payable in full two business
days after the earliest to occur of any of the following:

 

  a. March 1, 2007; or

 

  b. Sale by Maker to a non- affiliated third party of any of the four
geothermal projects currently under development by Maker or an affiliate of
Maker: *** (hereinafter referred to as, “Geothermal Projects”); or

 

  c. Assignment or sale of power purchase contracts to a non-affiliate of Maker
(excluding Payee or the Holder of this Note) covering any or all of the
Geothermal Projects; or

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

  d. Acquisition of construction financing of at least two or more of the
Geothermal Projects; or

 

  e. The consummation of non-bridge, corporate-level financing or refinancing of
Maker by one or more third parties that are not currently affiliated with Maker.

All payments hereunder shall be applied first to the reduction of accrued
interest and second to the reduction of principal. All payments of any kind
under this Note, and all obligations represented by this Note are subject to the
terms and conditions of that certain Intercreditor and Subordination Agreement
by and among SCP/AR, LLC; BNR Ventures, LLC; RRD Investment Co., LLC; Highland
Capital Partners VI, Limited Partnership; Highland Subfund VI-Amp Limited
Partnership; Highland Entrepreneurs’ Fund VI Limited Partnership (collectively
the “Investors”) Amp Capital Partners, LLC and Payee, dated as of June 5, 2006
and as amended by the First Amendment to Intercreditor and Subordination
Agreement dated September 2, 2006 (as amended, the “Intercreditor Agreement”).
Until all obligations of the Maker to the Investors are satisfied in full and
completely and irrevocably discharged by Maker (or any entity acting on behalf
of the Maker), then all amounts received by the Payee arising from or related to
this Note and all present and future obligations arising between the Maker and
the Payee are subordinated in right of payment, and all received shall be held
in trust for the benefit of the Investors.

Subject to the terms and conditions of the foregoing prior obligations and the
Intercreditor Agreement, payments by Maker shall be made to Payee at Raser
Technologies, Inc., 5152 North Edgewood Drive, Ste 375, Provo, UT 84604, or at
such other place as Payee or a successor holder shall designate in writing. All
payments shall be made in lawful money of the United States of America. Checks
will constitute payment only when collected.

2. Interest. Interest shall accrue on the unpaid principal balance evidenced by
this Note from the dates such principal was advanced in its respective component
amounts as shown in Section 14 at the rate of TEN percent (10%) per annum
(nominal interest), compounded annually. Interest shall be calculated on the
basis of a three hundred sixty-five (365)-day year. In the event Payee or a
successor holder of this Note exercises its right to accelerate the balance due
under this Note pursuant to Section 3 below, the entire unpaid principal balance
together with all accrued but unpaid interest shall thereafter earn interest at
a rate (the “Default Rate”) equal to *** per annum, compounded annually, payable
for as long as the Event of Default is continuing which is uncured or
un-remedied. In the event any interest is paid on this Note which is deemed to
be in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note.

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

3. Events of Default and Acceleration. Subject to the terms and conditions of
the Intercreditor Agreement, the entire unpaid principal balance of, and all
accrued interest on, this Note may, at the election of Payee or a successor
holder, without notice or demand to Maker or any other party, be declared to be
immediately due and payable upon the occurrence of any of the following events:

(a) Any payment of principal or of interest provided for any part thereof is not
paid in full when due and payable; or

(b) An involuntary petition is filed by a creditor party (other than the Payee)
seeking that Maker be adjudged as bankrupt, and such petition is not stayed or
dismissed within ninety (90) days of filing; or

(c) A voluntary petition seeking bankruptcy protection is filed by Maker.

(d) A writ or order of attachment, levy or garnishment is issued against or upon
Maker by a party other than the Payee or the assets or income of Maker involving
an amount in excess of $1,000,000 and such writ or order is not removed,
discharged or rescinded within ninety (90) days.

After acceleration the unpaid principal balance and accrued interest shall,
until paid and both before and after judgment, earn interest at the Default Rate
specified in Section 2 of this Note. The acceptance of any installment or
payment after the occurrence of a default or event giving rise to the right of
acceleration provided for in this section shall not constitute a waiver of such
right of acceleration with respect to such default or event or any subsequent
default or event.

5. Waiver. Maker (a) waives presentment, demand, protest and notice of every
kind respecting this Note, (b) agrees that the holder hereof, at any time or
times, without notice to or the consent of them or any of them, may grant
extensions of time, without limit as to the number or the aggregate period of
such extensions, for the payment of any principal or interest due hereon, and
(c) to the extent not prohibited by law, waives the benefit of any law or rule
of law intended for Maker’s advantage or protection as an obligor hereunder or
providing for Maker’s release or discharge from liability hereon, in whole or in
part, on account of any facts or circumstances other than full and complete
payment of all amounts due hereunder, including, but not limited to, any statute
giving any person the right to require (or providing for Maker’s discharge in
the absence of) the institution of any suit hereon.

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

6. Assignment. Subject to the prior written approval of Maker, which approval
may not be unreasonably withheld, Payee may assign or transfer this Note. Maker
may withhold approval of the proposed assignment of this Note to a competitor of
Maker, or competitor’s affiliates, and such refusal shall be deemed reasonable.
Maker may only withhold approval until ***.

7. Alternate Remedies. Except where the provisions of this Note conflict with
any remedies being pursued by the Payee, no remedy herein conferred upon Payee
hereof is intended to be exclusive of any other remedy and each and every such
remedy shall be cumulative and shall be in addition to each and every other
remedy given hereunder, under the instrument given to secure this Note, or now
or hereafter existing at law or in equity by statute or otherwise. No course of
dealing between Maker and any holder, nor any delay on the part of any holder in
exercising any rights hereunder shall operate as a waiver of any rights of any
holder.

8. Attorney Fees. In the event that any payment under this Note is not made, or
any obligation provided to be satisfied or performed under any instrument given
to secure the obligation evidenced hereby is not satisfied or performed at the
time and in the manner required, Maker agrees to pay any and all costs and
expenses regardless of the particular nature thereof and whether or not incurred
in conjunction with litigation, before or after judgment, or in connection with
exercise of the power of sale provided for in the instrument securing this Note
which may be incurred by Payee or a successor holder hereof in connection with
the enforcement of any of its rights under this Note or under any such other
instrument, including, without limitation, court costs and reasonable attorney
fees.

9. Governing Law and Place of Suit. This Note shall be construed in accordance
with and governed by the laws of the State of Utah. Any action at law, suit in
equity or judicial proceeding for the enforcement of this contract or any
provision thereof shall be instituted only in the courts of the State of Utah.

10. Headings. The headings of the sections of this Note are inserted for
convenience of reference only and shall not be deemed to constitute a part
hereof.

11. Notices. Any notice, request, instruction, report or other document to be
given to the parties shall be in writing and delivered personally or sent by
overnight courier or first class mail, postage prepaid,

if to Raser Technologies, Inc. (“Payee”):

Raser Technologies, Inc.

Attn: Chief Financial Officer

5152 North Edgewood Drive, Suite 375

Provo, UT 84604

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

if to Amp Resources, LLC (“Maker”):

Amp Resources, LLC

Attn: Chief Executive Officer

11814 Election Road, Suite 100

Draper, UT 84020

With a copy thereof (which shall not constitute notice hereunder) to

Robert J. Rauch, Esq.

Rauch & Associates

1159 Chuckanut Ridge Drive

Bow, Washington 98232

or at such other address as any party shall specify to the other party in
writing.

12. Severability. If and to the extent that any court of competent jurisdiction
holds any provision or any part thereof of this Note to be invalid or
unenforceable, such holding shall in no way affect the validity of the remainder
of this Note.

13. Authorization. Each individual executing this Note does thereby represent
and warrant to each other person so signing (and each other entity for which
another person may be signing) that he has been duly authorized to deliver this
Note in the capacity and for the entity set forth where he signs.

14. Cancellation of Prior Note(s). By accepting this Note, Payee acknowledges
and agrees that that certain Promissory Note, in the original principal amount
of $5,000,000, issued by Maker to Payee on April 6, 2006, together with any
other promissory notes or documents evidencing any of the indebtedness created
or represented thereby (collectively, the “Prior Notes”), are hereby terminated
and replaced in their entirety by this Note, and that Payee has surrendered all
such Prior Notes to Maker for cancellation. Without limiting the foregoing,
Payee acknowledges that the following advances made by Payee to Maker, whether
such advances were made pursuant to the Prior Notes or otherwise, constitute
(together with any interest accrued from such dates thereon) all of the
outstanding indebtedness owed by Maker to Payee, and collectively represent the
aggregate outstanding principal under this Note: (i) February 28, 2006 -
$572,137.24; (ii) March 7, 2006 - $1,038,499.20; (iii) April 7, 2006 -
$1,527,500.00; (iv) April 7, 2006 - $182,617.01; (v) April 7, 2006 -
$498,995.35; (vi) May 4, 2006 - $1,180,251.20; and (vii) June 5, 2006 -
$547,552.00.

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

This Promissory Note is executed on the day and year first written above.

 

MAKER:

AMP RESOURCES, LLC

By:

    

John Stevens

Executive Chairman

PAYEE:

RASER TECHNOLOGIES, INC.

By:

    

Kraig T. Higginson

Executive Chairman

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***